DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,215,939 (hereinafter “Ajima”).  Although the claims at issue are not identical, they are not patentably distinct from each other.
	The following table summarizes the correspondence between the limitations of claim 1 of Ajima and the limitations of claim 1 of the present application.
Claim 1 of Ajima
Claim 1 of Present Application
An image forming apparatus, comprising: a photoconductive image carrier; 
An image forming apparatus, comprising: a photoconductive image carrier; 
an exposure device configured to expose the photoconductive image carrier based on image data; 
an exposure device configured to expose the photoconductive image carrier based on image data; 
a developing device configured to form a toner image on the photoconductive image carrier by toner supplied from a toner cartridge; 
a developing device configured to form a toner image on the photoconductive image carrier by toner supplied from a toner cartridge; 
a toner concentration sensor configured to detect toner concentration in the developing device; 
a toner concentration sensor configured to detect toner concentration in the developing device; 
a toner supply motor configured to supply the toner from the toner cartridge to the developing device based on the toner concentration; and 
a toner supply device configured to supply the toner from the toner cartridge to the developing device based on the toner concentration; and 
a processor configured to detect a toner container supply abnormality based on a toner supply rate and a print rate of the image data, 
a processor configured to detect a toner container supply abnormality based on 
the toner supply rate being calculated based on a pixel count value based on an integrated value of pixel values of the image data and
an integrated value of pixel values of the image data, and 
a toner supply motor count value based on an integrated value of drive times of the toner supply motor
an integrated value of drive of the toner supply device.


Therefore, claim 1 of Ajima teaches claim 1 of the present application.  Additionally, claim 2 of the present application states that the processor is configured to detect a toner container supply abnormality further based on a print rate, which is an operation that the processor of claim 1 of Ajima is configured to perform.

6.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 of Ajima is directed to the image forming apparatus according to claim 1, wherein the processor is further configured to calculate the toner supply rate based on an increment of the pixel count value and an increment of the toner supply motor count value in a predetermined processing section, determine a toner supply rate threshold based on a print rate of the image data in the processing section, and detect a toner container supply abnormality when the toner supply rate is less than the toner supply rate threshold.  Therefore, claim 2 of Ajima teaches claim 5 of the present application.

7.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 3 of Ajima is directed to the image forming apparatus according to claim 2, wherein the processor is further configured to detect a toner container supply abnormality when the toner supply motor count value is less than a predetermined toner supply motor threshold and the toner supply rate is less than the toner supply rate threshold, and detect an empty toner cartridge when the toner supply motor count value is equal to or higher than the predetermined toner supply motor threshold and the toner supply rate is less than the toner supply rate threshold.  Therefore, claim 3 of Ajima teaches claim 6 of the present application.

8.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 4 of Ajima is directed to the image forming apparatus according to claim 2, wherein the toner supply rate threshold is a value that decreases when the print rate of the image data in the processing section decreases, and increases when the print rate increases.  Therefore, claim 4 of Ajima teaches claim 7 of the present application.

9.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 5 of Ajima is directed to the image forming apparatus according to claim 1, wherein the developing device is configured to form the toner image on the photoconductive image carrier by toner supplied from a plurality of toner cartridges; and further comprising a plurality of toner supply motors, each configured to supply the toner from a corresponding one of the plurality of toner cartridges to the developing device based on the toner concentration.  Therefore, claim 5 of Ajima teaches claim 8 of the present application.

10.	Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 6 of Ajima is directed to the image forming apparatus according to claim 5, wherein the processor is further configured to detect a unique identification code from each of the plurality of toner cartridges.  Therefore, claim 6 of Ajima teaches claims 9 and 19 of the present application.

11.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 7 of Ajima is directed to the image forming apparatus according to claim 1, wherein the processor is further configured to detect a unique identification code from the toner cartridge.  Therefore, claim 7 of Ajima teaches claim 10 of the present application.

12.	Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table summarizes the correspondence between the limitations of claim 8 of Ajima and the limitations of claim 11 of the present application.
Claim 8 of Ajima
Claim 11 of Present Application
A method for controlling an image forming apparatus including a photoconductive image carrier, 
A method for an image forming apparatus including a photoconductive image carrier, 
an exposure device that exposes the photoconductive image carrier based on image data, 
an exposure device configured to exposing a
photoconductive image carrier based on image data;
a developing device that forms a toner image on the photoconductive image carrier by toner supplied from a toner cartridge,
forming a toner image on the photoconductive image carrier by toner supplied from a toner cartridge in a developing device;
a toner concentration sensor that detects toner concentration in the developing device, 
detecting toner concentration in the developing device;
a toner supply motor that supplies the toner from the toner cartridge to the developing device based on the toner concentration, and 
supplying the toner from the toner cartridge to the developing device based on the toner concentration; and
a processor, the method comprising: detecting a toner container supply abnormality based on a toner supply rate and a print rate of the image data, 
detecting a toner container supply abnormality based on
the toner supply rate being calculated based on a pixel count value based on an integrated value of pixel values of the image data and
an integrated value of pixel values of the image data, and 
a toner supply motor count value based on an integrated value of drive times of the toner supply motor.
an integrated value of drive of a toner supply device.


Therefore, claim 8 of Ajima teaches claim 11 of the present application.  Additionally, claim 12 of the present application states that the method further comprises detecting a toner container supply based on a print rate, which is an operation that the processor of claim 8 of Ajima is configured to perform.

13.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 9 of Ajima is directed to the method according to claim 8, further comprising: calculating the toner supply rate based on an increment of the pixel count value and an increment of the toner supply motor count value in a predetermined processing section; determining a toner supply rate threshold based on a print rate of the image data in the processing section; and detecting a toner container supply abnormality when the toner supply rate is less than the toner supply rate threshold.  Therefore, claim 9 of Ajima teaches claim 15 of the present application.

14.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of Ajima is directed to the method according to claim 9, further comprising: detecting a toner container supply abnormality when the toner supply motor count value is less than a predetermined toner supply motor threshold and the toner supply rate is less than the toner supply rate threshold; and detecting an empty toner cartridge when the toner supply motor count value is equal to or higher than the predetermined toner supply motor threshold and the toner supply rate is less than the toner supply rate threshold.  Therefore, claim 10 of Ajima teaches claim 16 of the present application.

15.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 of Ajima is directed to the method according to claim 9, wherein the toner supply rate threshold is a value that decreases when the print rate of the image data in the processing section decreases, and increases when the print rate increases.  Therefore, claim 11 of Ajima teaches claim 17 of the present application.

16.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 13 of Ajima is directed to the method according to claim 8, wherein the developing device is configured to form the toner image on the photoconductive image carrier by toner supplied from a plurality of toner cartridges, and a plurality of toner supply motors, each configured to supply the toner from a corresponding one of the plurality of toner cartridges to the developing device based on the toner concentration.  Therefore, claim 13 of Ajima teaches claim 18 of the present application.

17.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Ajima.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 12 of Ajima is directed to the method according to claim 8, further comprising: detecting a unique identification code from the toner cartridge.  Therefore, claim 12 of Ajima teaches claim 20 of the present application.


Claim Objections


18.	Claim 11 is objected to due to the following informality.
	It appears that the phrase “an exposure device configured to exposing” should be revised to “an exposure device configured to expose.”

19.	Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the image forming apparatus according to claim 2, wherein the print rate is a ratio of the number of dots per unit area of an image to be printed based on the image data.  Likewise, claim 13 is objected to as it substantially includes the subject matter of claim 3.
Per claim 4, the prior art of record is silent on the image forming apparatus according to claim 2, wherein the print rate is a ratio of the number of dots per unit area of a plurality of images to be printed based on the image data.  Likewise, claim 14 is objected to as it substantially includes the subject matter of claim 4.

Pertinent Prior Art
20.	Aijima - US 2013/0223855
This document discloses an image forming apparatus comprising a toner cartridge 30 that is configured to feed toner to a developing apparatus 14 via a replenishment mechanism wherein a toner concentration of the toner in the developing apparatus 14 is detected by a toner detection sensor 37 (Fig. 3; ¶23-25). An abnormality of the replenishment mechanism is detected when the integrated operation time of the replenishment mechanism is within a predetermined range when the toner level detected by toner detection sensor 37 is within a predetermined range (Fig. 7; ¶35, 53, and 61). However, this document is silent on detecting abnormality of the replenishment mechanism based on an integrated value of pixel values of image data and an integrated value of drive of a toner supply device, as required by independent claims 1 and 11 of the present application.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852